Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 6,8,14,15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (20200211236) in view of Wang et al (11054310).

Claim(s) 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (20200211236) in view of Wang et al (11054310).

As per claim 1, Zhang et al (20200211236) teaches a method of detecting incident radiation with a solid-state detector (as, a detector as part of a PET (positron emission tomography) device – para 0062), the method comprising: forming a first signal by the solid-state detector, the first signal generated in response to the incident radiation being received by the solid-state detector (as a detector detecting radiation photons – para 0062); determining a first position and a first energy level of the incident radiation from the first signal (as, generating a PET scan image – fig. 5, subblock 501; examiner notes that the definition of a PET scan, is measuring the gamma emission of a patient, and using 2 photodetectors detecting the gamma emission, and generating a voltage based on the photodetectors and calculating an energy associated with the voltage; further by definition, the PET image tracks the position of the photodetector as well – generating either a 2D, 3D, image – para 0050 – the image consists of pixels, the color of the pixel is represents of the voltage/energy of the photodetectors, for that particular position of the photodetector), the first position and first energy level output by a first neural network in response to input of the first signal (as, the first model as part of a cascaded neural network – para 0130, and Fig. 10, subblock 1001 outputs an image which is based on the sample PET image and the sample attention corrected PET image – and hence, the output of the neural network maps one-to-one, the energy level of the each position, including the first position and first energy-level/pixel); and generating an image from the first position and first energy level (and generating output images – fig. 10, subblock 1014, 1015, 1016).

As per claim 1, Zhang et al (20200211236) teaches, as noted above, a PET scan which by definition uses a detector detecting radiation photons on the surface of the detector; Wang et al (11054310) teaches the tracking of angle of incidence (and hence location) on the sensor (col. 3 lines 50-60) and neural network modeling the solid state detector ( col. 6 lines 50-64 and, using the deep learning models to track the performance of the optical element in the photodetector with the electrical signal/voltage output – col. 3 lines 35-40, photodetector/sensor dependent – col. 3 lines 41-45, and training the deep learning model on the characteristics of the photodetector/sensor – col. 3 lines 45-60).  Therefore, it would have been obvious to one of ordinary skill in the art of improving PET system to modify the neural network models of Zhang et al (20200211236) to include neural network models representing the photodetector/sensor characteristics, as taught by Wang et al (11054310) because it would advantageously improve upon ( Wang et al (11054310), col. 3 lines 14-18) the predictions of the photodetector/sensor variations of the photodetectors/sensors (Wang et al (11054310), col. 3 lines 5-10).

As per claim 2, the combination of Zhang et al (20200211236) in view of Wang et al (11054310) teaches the method of claim 1 wherein the incident radiation comprises a gamma emission (Zhang et al (20200211236), as PET scan is performed to detect gamma emissions – para 0003), and wherein generating the image comprises generating a positron emission tomography or a single photon emission computed tomography image (as, the image comes from Positron Emission Tomography scan – para 0006, 0008).

As per claim 3, the combination of Zhang et al (20200211236) in view of Wang et al (11054310) teaches the method of claim 1 wherein forming the first signal comprises forming the first signal as voltage over time (Zhang et al (20200211236), as, generating a PET scan image – fig. 5, subblock 501; examiner notes that the definition of a PET scan, is measuring the gamma emission of a patient, and using 2 photodetectors detecting the gamma emission, and generating a voltage based on the photodetectors and calculating an energy associated with the voltage; further by definition, the PET image tracks the position of the photodetector as well – generating either a 2D, 3D, image – para 0050 – the image consists of pixels, the color of the pixel is represents of the voltage/energy of the photodetectors, for that particular position of the photodetector).

As per claim 4, the combination of Zhang et al (20200211236) in view of Wang et al (11054310) teaches the method of claim 1 wherein determining comprises determining with the first neural network comprising a discriminator of a generative adversarial network (Zhang et al (20200211236), as using a neural network and a GAN – adversarial network – para 0096).

As per claim 5, the combination of Zhang et al (20200211236) in view of Wang et al (11054310) teaches the method of claim 4 wherein determining comprises determining with the discriminator having been trained with a generator comprising a second neural network, the generator trained to generate a second signal in response to input of a second position and a second energy (Zhang et al (20200211236), as, a second neural network model – fig. 10, subblock 1002, responding to a second position/energy from the output of the first model, sample PET image, and sample-attention corrected PET image – fig. 10 subblock 1013; the position/energy aspect is similar to the explanation of the definition of a PET image, as explained in detail in claim 1).

As per claim 6, the combination of Zhang et al (20200211236) in view of Wang et al (11054310) teaches the method of claim 5 as mapped above, however, does teach adjusting the PET scan to be more in-line with the CT image (Zhang et al (20200211236), fig. 10, subblock 1100; and therefore, is a measure of the accuracy of the photodetectors of the PET scan vs the detection system of the CT image), Wang et al (11054310) teaches the neural network modeling the solid state detector ( col. 6 lines 50-64) wherein determining comprises determining with the discriminator having been trained with the generator, the generator comprising a model of material properties of the solid-state detector (as, using the deep learning models to track the performance of the optical element in the photodetector with the electrical signal/voltage output – col. 3 lines 35-40, photodetector/sensor dependent – col. 3 lines 41-45, and training the deep learning model on the characteristics of the photodetector/sensor – col. 3 lines 45-60).  

As per claim 7, the combination of Zhang et al (20200211236) in view of Wang et al (11054310) teaches the method of claim 4 wherein determining comprises determining with the discriminator having been trained by minimization of position loss and energy loss given measured signal and a created signal from a generator (Zhang et al (20200211236), as measuring an over loss function, including loss L1 and L2 – para 0132, wherein the loss is the differential between the attenuation-corrected PET image and the output image of the model; examiner notes that the image comparisons are pixel-to-pixel, and as explained above in claim 1, each pixel represents energy/position).

As per claim 8, the combination of Zhang et al (20200211236) in view of Wang et al (11054310) teaches the method of claim 1 wherein determining comprises determining by the first neural network comprising a dense layer and a fully connected layer (examiner notes, that a dense layer is also known as a fully connected layer, and that the function of the dense/fully connected layer is to change the dimensionality of the output of the previous layer; Wang et al (11054310) teaches a fully connected neural network – col. 9 lines 5-14).

As per claim 9, the combination of Zhang et al (20200211236) in view of Wang et al (11054310) teaches the method of claim 1 wherein determining the first position comprises determining the first position in three dimensions (Zhang et al (20200211236), para 0061, 3D imaging).

Claims 10-13, 16 are method claims whose steps are performed by the method claims 1-5,7,9 and as such, claims 10-13, 16 are similar in scope and content to claims 1-5,7,9; therefore, claims 10-13,16 are rejected under similar rationale as presented against claims 1-5,7,9.  For further clarification, the claimed “inverse detection”  in applicants spec, para 0020, refers to applicants fig. 1, showing training a neural network model based on a sample/image from a solid state detector, and an estimated image, into a neural network model; Zhang et al (20200211236) matches this in Fig. 10 subblock 1001, with a sample PET image and sample attention corrected PET image to train the first model). 

Claims (14,15),(18) are method/apparatus claims whose steps are similar and performed by the method claims 6,8 and as such, claims (14,15), (18) are similar in scope and content to claims 6,8 and therefore, claims (14,15), (18) are rejected under similar rationale as presented against claims 6,8 above.

Claims 17,19,20 are system claims performing the method steps found in claims 1-5,7,9 and as such, claims 17,19,20 are similar in scope and content to claims 1-5,7,9 and therefore, claims 17,19, 20 are rejected under similar rationale as presented against claims 1-5,7,9.  Furthermore, Zhang et al (20200211236) teaches a processor –para 0024.

Response to Arguments

Applicant’s arguments with respect to the independent claim(s) have been considered but are moot because of the use of the Wang et al reference for the amended claim language.  As per applicants arguments on the dependent claims, starting on pg 8 of the response, examiner notes that the arguments present a partial description of what Zhang teaches and a general allegation that “Zhang…does not disclose”, without providing an explanation of any potential differentiation, other than, ‘does not disclose’.  In further detail, with respect to claims 3,20 examiner notes the explanation/definition of PET scan image, to address those particular limitations of claim 3; with respect to claim 4, examiner argues that a discriminator is, by definition of a GAN, part of a GAN; with respect to claims 5,7,19, examiner argues that the variables that the GAN’s operate on, represent signals that were obtained based on the photodetector reaction to incident light on the detector surface; with respect to claim 6, examiner notes that Zhang in view of Wang is applied to the claim elements of claim 6 (with Wang explicitly modeling the detector itself, with the angel of incidence and location on the detector – see rejection above); with respect to claim 8, it is the combination of Zhang in view of Wang that teaches the various characteristics of the claimed layers; as per claim 9, examiner notes the combination of Zhang in view of Wang addressing the position of the detector, as applied to claim 1.
 
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Please see related art listed on the PTO-892 form.
Examiner notes the following references found, neural network/machine learning of photodetector properties in a PET/imaging system:
Jin et al (20200043163) para 0008, teaching neural network learning of scatter measurements from the photodetector
Lei et al (20190385047) teaches the use of neural network models for semiconductor measurements of drain current, gate and drain voltages (abstract, para 0053).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Opsasnick, telephone number (571)272-7623, who is available Monday-Friday, 9am-5pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mr. Richemond Dorvil, can be reached at (571)272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Michael N Opsasnick/Primary Examiner, Art Unit 2658                                                                                                                                                                                                        11/29/2022